Action to recover damages for personal injuries suffered as a consequence of a fall on a wet subway platform. Plaintiff recovered a judgment and defendant appeals. Judgment reversed on the law, with costs, and the complaint dismissed on the law, with costs. The findings of fact implicit in the verdict are affirmed. No negligence on the part of the defendant was established. (Brand V. Inter-borough B. T. Go., 249 App. Div. 630, affd. 273 N. Y. 658; Abair v. City of New York, 295 N. Y. 789; Boettcher v. Dowling, 270 N. Y. 557.) The case.of Bordes v. Murray (284 N. Y. 761) is not to the contrary and may be distinguished on its facts. Lewis, P. J., Carswell, Adel, Aldrich and Nolan, JJ., concur. [See post, p. 1025.]